Citation Nr: 1512651	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an extension beyond September 30, 2010, of a temporary total convalescent rating for service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for limited left knee flexion.  

3.  Entitlement to an initial rating in excess of 10 percent for limited left knee extension.  

4.  Entitlement to an initial rating in excess of 20 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to July 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which originally had jurisdiction over this appeal, and the RO in Pittsburgh, Pennsylvania, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

Service connection for a left knee condition was established upon rating decision in February 2007.  A noncompensable rating was assigned, effective July 15, 2006.  The Veteran filed for an increased rating in January 2009 and in a March 2009 rating decision, the left knee disorder was reclassified as left knee patellofemoral syndrome, and an increased rating of 10 percent was assigned, effective January 8, 2009.  As noted in an April 2011 rating decision, a temporary total rating (TTR) was assigned pursuant to 38 C.F.R. § 4.30 (2014) for convalescence following left knee surgery from July 29, 2010, through September 30, 2010, to be followed by a 10 percent rating, effective October 1, 2010.  In a March 2012 rating decision, service connection for a separate left knee disorder based on instability was established, and a separate 10 percent rating was assigned, effective from April 14, 2011.  The 10 percent rating already in effect for the long-standing left knee syndrome (now classified as status post two repair surgeries for torn medial meniscus and ligament tear in the left knee with reduced flexion) was confirmed and continued.  

Following the most recent VA examination of the left knee in September 2013, and upon rating decision in December 2013, the long-standing 10 percent rating in effect for (now classified) left knee reduced flexion was confirmed.  The recently established 10 percent rating for left knee instability was also confirmed.  An additional rating of 20 percent was established for painful limited extension of the left knee, effective from September 5, 2013.  

In effect, the above procedural developments during the appeal process resulted in the issues as listed on the title page of this decision which will be addressed below.  

A Travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for scars associated with the Veteran's service-connected left knee disorders has been raised by the record; specifically, in her testimony at the 2014 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to a rating in excess of 10 percent for left knee flexion and entitlement to initial ratings in excess of 10 percent for limited left knee extension and in excess of 20 percent for left knee instability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 2004 to July 2006.

2.	On September 16, 2014, prior to the promulgation of a decision in the appeal, the appellant advised the Board that a withdrawal of the appeal of the issue of entitlement to an extension beyond September 30, 2010, of a temporary total convalescent rating for service-connected left knee disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an extension beyond September 30, 2010, of a temporary total convalescent rating for service-connected left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the September 16, 2014, Board hearing, the appellant withdrew the appeal on the issue of entitlement to an extension beyond September 30, 2010, of a temporary total convalescent rating for service-connected left knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to an extension beyond September 30, 2010, of a temporary total convalescent rating for service-connected left knee disability.


REMAND

The Board finds it necessary to remand the remaining issues on appeal.  

The Veteran's service-connected left knee was last examined in September 2013.  During the September 2014 hearing, she testified as to ongoing left knee complaints, to include grinding or pressure on the joint, difficulty walking, and limitation in range of motion (ROM) of the knee.  She often used assistive devices.  She said that she had recently been prescribed hydrocodone that she took one to two times per week for pain.  She testified that she continued to be treated at private facilities.  Her post-surgical treatment included visits to the Center for Spine and Joint in Hermitage, Tennessee.  After the hearing, the record was kept open for a period of time for these private records to be added to the record, but current review of the file does not reflect that such records were submitted.  

Although the most recent examination of the knees was less than two years ago, that examination did not include a review of the record by the examiner or a detailed report of the Veteran's knee symptoms.  Moreover, while acknowledging that there was left knee excess fatigability, pain on movement, and swelling, there was no discussion as to whether there was additional limitation of motion as a result.  Of import in this regard is that a VA medical examination must be contemporaneous if the disability at issue is service connected.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran was entitled to a new VA medical examination after the passage of two years since his last examination and his contention that his disability had increased in severity); see also Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  In other words, it must portray the current state of the service-connected disability.  

Additionally, while on remand, updated VA treatment records, along with any records of recent private treatment, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have recently treated her for her left knee disabilities since July 2009.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  This attempt to procure records should include records of treatment from the Center for Spine and Joint Pain Management in Hermitage, Tennessee, since July 2009.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to then be notified in order to allow the Veteran the opportunity to obtain and submit those records for review.  

2.  Obtain updated VA treatment records from all appropriate VA medical centers and/or associated clinics.   

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of her left knee disorders.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected left knee disabilities.  

The examiner should report the ROM of the left knee, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination, expressing same in terms of additional limitation of motion, in degrees.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4.  Finally, after undertaking any other development deemed appropriate, adjudicate the increased rating issues as listed on the title page of this decision.  If any benefit sought is not granted, furnish the Veteran and her attorney with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


